Exhibit 10.3
EXECUTION COPY
Confirmation of OTC Warrant Transaction

     
Date:
  September 9, 2008  
To:
  Mylan Inc. (“Counterparty”)
 
  1500 Corporate Drive
 
  Canonsburg, PA 15317
 
  Attention: Edward J. Borkowski, Chief Financial Officer
 
  Facsimile No.: (724) 514 1871
 
  Telephone No.: (724) 514 1870
 
   
From:
  Merrill Lynch International (“Dealer” or “MLI”)
 
  Merrill Lynch Financial Centre
 
  2 King Edward Street
 
  London EC1A 1HQ
 
  Manager, Fixed Income Settlements
 
  Facsimile No.: 44 207 995 2004
 
  Telephone No.: 44 207 995 3769

MLI Reference: 088593443
Dear Sir / Madam:
     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the above-referenced transaction entered into among
Counterparty, Dealer and Merrill Lynch, Pierce, Fenner & Smith Incorporated (the
“Agent”) on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.
     The definitions and provisions contained in the 2000 ISDA Definitions (the
“Swap Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions” and, together with the Swap Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc., are incorporated into this Confirmation. In the
event of any inconsistency between the Swap Definitions and the Equity
Definitions, the Equity Definitions will govern, and in the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern. References herein to a “Transaction” shall be deemed to be
references to a “Share Option Transaction” for the purposes of the Equity
Definitions and to a “Swap Transaction” for the purposes of the Swap
Definitions. For purposes of this Transaction, “Warrant Style”, “Warrant Type”,
“Number of Warrants” and “Warrant Entitlement” (each as defined below) shall be
used herein as if such terms were referred to as “Option Style”, “Option Type”,
“Number of Options” and “Option Entitlement”, respectively, in the Definitions.
     This Confirmation evidences a complete binding agreement between you and us
as to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein), shall be subject
to, and form part of, an agreement in the 1992 form of the ISDA Master Agreement
(the “Master Agreement” or “Agreement”) as if we had executed an agreement in
such form (but without any Schedule and with elections specified in the “ISDA
Master Agreement” Section of this Confirmation) on the Trade Date. In the event
of any inconsistency between the provisions of that Agreement and this
Confirmation, this Confirmation will prevail for the purpose of this
Transaction. The parties hereby agree that the Transaction evidenced by this
Confirmation shall be the only Transaction subject to and governed by the
Agreement.
     The terms of the particular Transaction to which this Confirmation relates
are as follows:
OTC Warrant Confirmation (2015)

 



--------------------------------------------------------------------------------



 



     
General Terms:
   
 
   
Trade Date:
  September 9, 2008
 
   
Effective Date:
  September 9, 2008 subject to cancellation of the OTC Warrant Transaction prior
to 5:00 p.m. (New York City time) on such date by the Dealer. In the event of
such cancellation, any payments previously made hereunder, including the
Premium, shall be returned to the person making such payment. In addition,
Counterparty shall reimburse Dealer for any costs or expenses (including market
losses) relating to the unwinding of its hedging activities in connection with
the Transaction (including any loss or cost incurred as a result of its
terminating, liquidating, obtaining or reestablishing any hedge or related
trading position).
 
   
Warrant Style:
  European
 
   
Warrant Type:
  Call
 
   
Seller:
  Counterparty
 
   
Buyer:
  Dealer
 
   
Shares:
  Shares of Common Stock, $0.50 par value, of Counterparty (Security Symbol:
“MYL”).
 
   
Number of Warrants:
  26,276,285 
 
   
Daily Number of Warrants:
  For any day, the unexercised Number of Warrants on such day divided by the
remaining number of Expiration Dates (including such day) and rounded down to
the nearest whole number, with the balance of the Number of Warrants exercised
on the final Expiration Date.
 
   
Warrant Entitlement:
  One (1) Share per Warrant
 
   
Strike Price:
  $20.00 
 
   
Premium:
  $38,080,000 
 
   
Premium Payment Date:
  The Effective Date; provided that no cancellation of the Transaction has
occurred prior to 5:00 p.m. (New York City time) on such date by Dealer.
 
   
Exchange:
  New York Stock Exchange
 
   
Related Exchange(s):
  All Exchanges
 
   
Full Exchange Business Day:
  A Scheduled Trading Day that has a scheduled closing time for its regular
trading session at 4:00 p.m. (New York City time) or the then standard closing
time for regular trading on the Exchange and is not a Disrupted Day.
 
    Procedures for Exercise:
 
   
Expiration Time:
  11:59 p.m. (New York City time).
 
   
Expiration Dates:
  The 80 consecutive Full Exchange Business Days beginning on and including
December 15, 2015 each shall be the Expiration Date for a number of Warrants

OTC Warrant Confirmation (2015)

2



--------------------------------------------------------------------------------



 



     
 
  equal to the Daily Number of Warrants on such date. For the avoidance of
doubt, the aggregate number of Expiration Dates hereunder shall not be affected
by the occurrence of a Disrupted Day or other circumstance that causes a
Scheduled Trading Day not to be a Full Exchange Business Day.
 
   
Exercise Dates:
  Each Expiration Date shall be an Exercise Date for a number of Warrants equal
to the Daily Number of Warrants on such date. The Warrants shall not be
exercised prior to the first such Exercise Date.
 
   
Automatic Exercise:
  Applicable; provided that Section 3.4(a) of the Equity Definitions shall apply
to Net Physical Settlement; and provided further that, unless all Warrants have
been previously exercised hereunder, a number of Warrants for each Expiration
Date equal to the Daily Number of Warrants for such Expiration Date shall be
deemed to be automatically exercised.

         
Counterparty’s Telephone
  Address:   Mylan Inc.
Number and Telex and/or
      1500 Corporate Drive
Facsimile Number and
      Canonsburg, PA 15317
Contact Details for
  Attention:   Edward J. Borkowski, Chief Financial Officer
purpose of Giving Notice:
  Facsimile No.:   (724) 514-1871
 
  Telephone No.:   (724) 514-1870

     
Valuation:
   
 
   
Valuation Dates:
  Each Exercise Date 
 
   
Settlement Terms:
   
 
   
Settlement Price:
  For each Valuation Date, the Rule 10b-18 Dollar Volume Weighted Average Price
of the Shares (“VWAP”) calculated from 9:45 a.m. to 3:45 p.m., as observed under
the heading Bloomberg “VWAP” on Bloomberg page MYL.N <equity> VAP (or any
successor thereto) (or if such volume-weighted average price is unavailable, the
market value of one Share on such Valuation Date, as determined by the
Calculation Agent); provided that, if the scheduled weekday closing time of the
Exchange for any Valuation Date is later than 4:00 p.m. (without regard to after
hours or any other trading outside of the regular trading session hours) the
VWAP shall be calculated for such Valuation Date from 9:45 a.m. until 15 minutes
prior to such later closing time of the Exchange. 
 
   
 
  Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.” 
 
   
Settlement Method:
  Net Physical Settlement only. 
 
   
Net Physical Settlement:
  Counterparty shall deliver to Dealer on the Settlement Date a number of Shares
(the “Delivered Shares”) equal to the Share Delivery Quantity; provided that in
the event that the number of Shares calculated comprises any fractional Share,
only whole Shares shall be delivered and an amount in cash equal to the value of
such fractional share shall be payable by the Counterparty to Dealer in lieu of
such fractional Share. If, in the reasonable opinion of Dealer based on advice
of counsel, for any reason, the Shares deliverable upon Net Physical Settlement 

OTC Warrant Confirmation (2015)

3



--------------------------------------------------------------------------------



 



     
 
  would not be immediately freely transferable by Dealer under Rule 144(b)(1)
under the Securities Act of 1933, as amended (the “Securities Act”), then Dealer
may elect to either (x) accept delivery of such Shares notwithstanding any
restriction on transfer or (y) have the provisions set forth under
“Registration/Private Placement” below apply, mutatis mutandis. 
 
   
Share Delivery Quantity:
  For each Exercise Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Physical Settlement Amount for such Exercise Date
divided by the Settlement Price on the Valuation Date in respect of such
Exercise Date plus an amount in cash in lieu of any fractional shares (based on
the applicable Settlement Price). 
 
   
Net Physical Settlement Amount:
  For any Exercise Date, an amount equal to the product of (i) the Number of
Warrants being exercised on the relevant Exercise Date, (ii) the Strike Price
Differential for such Exercise Date and (iii) the Warrant Entitlement. 
 
   
Strike Price Differential:
  For any Valuation Date, (i) if the Settlement Price is greater than the Strike
Price, an amount equal to the excess of such Settlement Price over the Strike
Price for such Valuation Date or (ii) if such Settlement Price is less than or
equal to the Strike Price, zero. 
 
   
Settlement Date:
  Settlement with respect to each Exercise Date shall occur on the third (3rd)
Full Exchange Business Day following the final Valuation Date; provided that
Dealer shall have the right to request by prior written notice to Counterparty a
Settlement Date with respect to any Exercise Date and the related Share Delivery
Quantity that is three (3) Full Exchange Business Days following such Exercise
Date. Such request shall not unreasonably be denied. 
 
   
Limitations on Net Physical Settlement by Counterparty:
  Notwithstanding anything herein or in the Agreement to the contrary, the
number of Shares that may be delivered at settlement by Counterparty shall not
exceed 44,268,971 Shares at any time, as adjusted by Calculation Agent to
account for any subdivision, stock-split, stock combination, reclassification or
similar dilutive or anti-dilutive event with respect to the Shares and as such
number may be increased by operation of the provisions set forth below opposite
the caption “Increases in Maximum Deliverable Share Amount” (“Maximum
Deliverable Share Amount”). 
 
   
 
  Counterparty represents and warrants that the number of Available Shares as of
the Trade Date is greater than the Maximum Deliverable Share Amount.
Counterparty covenants and agrees that (i) Counterparty shall not take any
action of corporate governance or otherwise to reduce the number of Available
Shares below the Maximum Deliverable Share and (ii) Counterparty shall use its
reasonable efforts to cause the number of Available Shares at all times to be
greater than the Maximum Deliverable Share Amount.   
 
  For this purpose, “Available Shares” means the number of Shares Counterparty
currently has authorized (but not issued and outstanding) less the maximum
number of Shares that may be required to be issued by Counterparty in connection
with stock options, convertibles, and other commitments of Counterparty that may
require the issuance or delivery of Shares in connection therewith (other than
the Transaction and any amendment thereto or new confirmation evidencing the
issuance by Counterparty to Dealer of additional warrants within 30 days of
September 3, 2008). 

OTC Warrant Confirmation (2015)

4



--------------------------------------------------------------------------------



 



     
Increases in Maximum Deliverable Share Amount:
  Following the Trade Date, Counterparty agrees to use its commercially
reasonable efforts seek approval from its shareholders (including, without
limitation, to seek such approval at its annual meeting of shareholders in 2009
and, if needed, the annual meeting of shareholders for each following calendar
year) to increase the number of authorized but unissued Shares such that the
number of Available Shares shall be equal to at least two times the Number of
Warrants that remain unexercised (the “2x Condition”). Upon Counterparty
obtaining such approval for such an increase, the Maximum Deliverable Share
Amount shall automatically increase to two times the aggregate Number of
Warrants that remain unexercised. Counterparty further agrees that following the
Trade Date and until the 2x Condition is satisfied, 70% of the increase in the
number of authorized but unissued Shares and/or Shares that are held in treasury
that results from any of the events described in clause (i), (ii) or (iii) below
shall be reserved solely for delivery in connection with the Transaction, and
the Maximum Deliverable Share Amount shall be increased in each case by one-half
of the number of such additional authorized but unissued Shares. Until the 2x
Condition has been satisfied, Counterparty shall notify Buyer no later than the
third Business Day of each month of the occurrence during the immediately
preceding month of any of the events described in clause (i), (ii) or (iii)
below if the aggregate effect of such events would be to increase the number of
additional but authorized Shares by at least 10,000 Shares (including the number
of additional authorized but unissued Shares). In the event Counterparty shall
not have delivered the full number of Shares otherwise deliverable under the
Transaction as a result of the “Limitations on Net Physical Settlement by
Counterparty” set forth above (the resulting deficit, the “Deficit Shares”),
Counterparty shall be continually obligated to deliver, from time to time (and,
for the avoidance of doubt, irrespective of any early termination or
cancellation of the relevant Transaction or the expiration of the relevant
Warrants) until the full number of Deficit Shares have been delivered pursuant
to this paragraph, Shares when, and to the extent, that (i) Shares are
repurchased, acquired or otherwise received by Counterparty or any of its
subsidiaries (including, without limitation, pursuant to the settlement or
termination of any Share option or other derivative transactions) after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved and (iii) Counterparty additionally authorizes
any unissued Shares that are not reserved for other transactions. Until the full
number of Deficit Shares has been delivered pursuant to this paragraph,
Counterparty shall immediately notify Buyer of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (i), (ii) or
(iii) and the corresponding number of Shares to be delivered) and promptly
deliver such Shares thereafter. 
 
   
Dividends:
   
 
   
Dividends:
  If at any time during the period from and including the Trade Date, to and
including the date on which Counterparty has fully performed its obligations to
deliver Shares hereunder, an ex-dividend date for a cash dividend occurs with
respect to the Shares (an “Ex-Dividend Date”), and that dividend is different
from the Regular Dividend on a per Share basis, then the Calculation Agent will,
in its reasonable discretion, adjust the Strike Price, the Number of Warrants,
the Daily Number of Warrants, the Warrant Entitlement and any other variable it
deems appropriate to preserve the fair value of the Warrants after taking into
account such 

OTC Warrant Confirmation (2015)

5



--------------------------------------------------------------------------------



 



     
 
  dividend and any corresponding adjustment to the Regular Dividend. 
 
   
Regular Dividend:
  Initially USD $0.00 per Share per quarter in respect of the Shares. In the
event that, in any quarter, a regular quarterly Ex-Dividend Date occurs for
which the amount of the corresponding cash dividend is different (the “New
Dividend Amount”) from the Regular Dividend or no Ex-Dividend Date occurs (in
which case the New Dividend Amount shall be zero), then following the adjustment
by the Calculation Agent pursuant to “Dividends” above, the Regular Dividend
shall equal the New Dividend Amount. 
 
   
Extraordinary Dividends:
  Any dividend other than Regular Dividends. For the avoidance of doubt, if more
than one Ex-Dividend Date occurs in a quarter, the Calculation Agent shall
designate any cash dividend other than a Regular Dividend as an Extraordinary
Dividend and will, in its reasonable discretion, adjust the Strike Price, the
Number of Warrants, the Daily Number of Warrants, the Warrant Entitlement and
any other variable it deems appropriate to preserve the fair value of the
Warrants after taking into account such Extraordinary Dividend. 
 
   
Adjustments:
   
 
   
Method of Adjustment:
  Calculation Agent Adjustment 
 
   
Extraordinary Events:
   
 
   
Consequences of Merger Events:
  (a) Share-for-Share:      Modified Calculation Agent Adjustment

(b) Share-for-Other:      Cancellation and Payment (Calculation Agent
Determination) 
 
   
 
  (c) Share-for-Combined: Cancellation and Payment (Calculation Agent
Determination); provided that the Calculation Agent may elect Component
Adjustment for all or part of the Transaction. 
 
   
Tender Offer:

Consequences of Tender Offers:
  Applicable

(a) Share-for-Share:              Modified Calculation Agent Adjustment   
 
  (b) Share-for-Other:              Modified Calculation Agent Adjustment   
 
  (b) Share-for-Combined:      Modified Calculation Agent Adjustment
 
   
 
  With respect to any Extraordinary Events hereunder, upon the occurrence of
Cancellation and Payment in whole or in part, the parties agree that the amount
to be paid, in accordance with the Equity Definitions, shall constitute a
Transaction Early Termination Amount, subject to satisfaction by the payment or
delivery of Shares or cash as set forth in the Early Termination section below. 
 
   
Modified Calculation Agent Adjustment:
  If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with
Section 12.2(e)(i) of the Equity Definitions would result in the Counterparty
being different from the issuer of the Shares, then with respect to such Merger
Event, as a condition precedent to the adjustments contemplated in
Section 12.2(e)(i) of the

OTC Warrant Confirmation (2015)

6



--------------------------------------------------------------------------------



 



     
 
  Equity Definitions, Dealer and the Counterparty shall, prior to the Merger
Date, have entered into such documentation containing representations,
warranties and agreements relating to securities law and other issues as
requested by Dealer that Dealer has determined, in its reasonable discretion, to
be reasonably necessary or appropriate to allow Dealer to continue as a party to
the Transaction, as adjusted under Section 12.2(e)(i) of the Equity Definitions,
and to preserve its hedging or hedge unwind activities in connection with the
Transaction in a manner compliant with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer, and if such conditions are not met or if the Calculation Agent
determines that no adjustment that it could make under Section 12.2(e)(i) of the
Equity Definitions will produce a commercially reasonable result, then the
consequences set forth in Section 12.2(e)(ii) of the Equity Definitions shall
apply. 
 
   
Nationalization, Insolvency or Delisting:
  Cancellation and Payment (Calculation Agent Determination) (subject to
satisfaction by payment or delivery of Shares or cash as set forth in “Early
Termination” below). In addition to the provisions of Section 12.6(a)(iii) of
the Equity Definitions, it will also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Market or the NASDAQ Global Select Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange. 
 
   
Determining Party:
  Dealer 
 
   
Additional Disruption Events:
   
 
   
Change in Law:
  Applicable 
 
   
Failure to Deliver:
  Not Applicable 
 
   
Insolvency Filing:
  Applicable 
 
   
Hedging Disruption Event:
  Applicable 
 
   
Increased Cost of Hedging:
  Not Applicable 
 
   
Loss of Stock Borrow:
  Applicable. Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
deleting the text from and including “(A)” to and including “(B)” and by
deleting the words “in each case”. 
 
   
Maximum Stock Loan Rate:
  1.00% 
 
   
Increased Cost of Stock Borrow:
  Applicable; provided that it shall be a condition to Counterparty’s right to
make the election described in clause (C) of Section 12.9(b)(v) of the Equity
Definitions that on the date of such election, none of Counterparty, its
directors, executive officers, or any person controlling, or exercising
influence over, its decision to make such election is in possession of any
material non-public information with respect to Counterparty or the Shares; and
provided further that, if Counterparty timely makes the election described in
clause (A) or (B) of Section 12.9(b)(v) of the Equity Definitions, Counterparty
shall thereafter remain entitled, subject to the foregoing condition, to
terminate the Transaction pursuant to Section 12.9(b)(v)(C) of the Equity
Definitions upon five Scheduled Trading Days’ notice to Dealer.

OTC Warrant Confirmation (2015)

7



--------------------------------------------------------------------------------



 



     
 
  Section 12.9(b)(v) of the Equity Definitions is hereby amended by deleting the
text from and including “(X)” to and including “(Y)”. 
 
   
Initial Stock Loan Rate:
  0.25% 
 
   
Hedging Party:
  Dealer 
 
   
Determining Party:
  Dealer 
 
   
Non-Reliance:
  Applicable 
 
   
Agreements and Acknowledgments Regarding Hedging Activities:
  Applicable 
 
   
Additional Acknowledgments:
  Applicable 
 
   
Other Provisions:
   
 
   
Additional Agreements:
  If Counterparty would be obligated to pay cash to Dealer pursuant to the terms
of this Agreement due to an event or circumstance outside Counterparty’s control
(or, subject to Dealer’s consent not to be unreasonably withheld or delayed, an
event within Counterparty’s control) without having had the right (other than
pursuant to this paragraph) to elect to deliver Shares in satisfaction of such
payment obligation, then Counterparty may elect to deliver to Dealer a number of
Shares (whether registered or unregistered) having a cash value equal to the
amount of such payment obligation. Such number of Shares to be delivered shall
be the number of Shares, determined by the Calculation Agent, sufficient for
Dealer to realize the cash equivalent of such payment obligation from proceeds
of the sale of such number of Shares over a reasonable period of time taking
into account any applicable discount (determined in a commercially reasonable
manner) to reflect any restrictions on transfer as well as the market value of
the Shares. Settlement relating to any delivery of Shares pursuant to this
paragraph shall occur within a reasonable period of time. The number of Shares
delivered pursuant to this paragraph shall not exceed the Maximum Deliverable
Share Amount and shall be subject to the provisions under “Registration/Private
Placement” hereof regarding Proceeds Amount and the provisions set forth in
subsection (c) under “Additional Agreements, Representations and Covenants of
Counterparty, Etc.” below. If the event giving rise to such payment obligation
has resulted in holders of Shares receiving property (including cash) in
exchange for Shares, then Counterparty shall satisfy its obligation pursuant to
this paragraph by delivering such property; provided that if such event involves
a choice of consideration, Dealer shall be entitled to receive the respective
amounts of each type of property comprised in such consideration that holders of
Shares in the aggregate are entitled to receive. 
 
   
Early Termination:
  Notwithstanding any provision to the contrary, upon the designation of an
Early Termination Date or the occurrence of Cancellation and Payment in whole or
in part hereunder (except in the case of an Event of Default in which
Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, other than an (x) Event of Default of the
type described in Section 5(a)(iii), (v), (vi) or (vii) of the Master Agreement
or (y) a Termination Event of the type described in Section 5(b)(i), (ii),
(iii), (iv), or (v) of the Master Agreement that in the case of either (x) or
(y) resulted from an event or events outside Counterparty’s 

OTC Warrant Confirmation (2015)

8



--------------------------------------------------------------------------------



 



     
 
  control), Counterparty’s payment obligation in respect of this Transaction
(the “Transaction Early Termination Amount”) may, at the option of Counterparty,
be satisfied by the delivery of a number of Shares equal to the Transaction
Early Termination Amount divided by the Termination Price (“Early Termination
Stock Settlement”); provided, however, that Counterparty must notify Dealer of
its election of Early Termination Stock Settlement by the close of business on
the day that is two Exchange Business Days following the day that the notice
designating the Early Termination Date, or notice that an Extraordinary Event
has resulted in the cancellation or termination of the Transaction in whole or
in part, is effective; provided further, however, that in no event shall
Counterparty be required to deliver to Dealer a number of Shares greater than
the Maximum Deliverable Share Amount. “Termination Price” means the market value
per Share on the date that Shares are delivered in connection with such Early
Termination Date, as determined by the Calculation Agent in a commercially
reasonable manner taking into account any applicable discount to reflect any
restrictions on transfer. 
 
   
 
  A number of Shares calculated as being due in respect of any Early Termination
Stock Settlement will be deliverable on the third Clearance System Business Day
following the date that notice specifying the number of Shares deliverable is
effective; provided that, if Counterparty is delivering Shares as a result of a
Merger Event, Tender Offer, Nationalization or Insolvency, the Settlement Date
for such delivery will be immediately prior to the effective date or settlement
date for such event and Dealer shall be entitled to receive the type of
consideration that a holder of Shares at such time would be entitled to receive
(and references herein to Shares shall be deemed to refer to such consideration,
as applicable); provided that if such event involves a choice of consideration,
Dealer shall be entitled to receive the respective amounts of each type of
property (including cash) comprised in such consideration that holders of Shares
in the aggregate are entitled to receive. Section 6(d)(i) of the Agreement is
hereby amended by adding the following words after the word “paid” in the fifth
line thereof: “or any delivery is to be made, as applicable.” The number of
Shares delivered pursuant Early Termination Stock Settlement shall not exceed
the Maximum Deliverable Share Amount and shall be subject to the provisions
under “Registration/Private Placement” hereof regarding Proceeds Amount and the
provisions set forth in subsection (c) under “Additional Agreements,
Representations and Covenants of Counterparty, Etc.” below. 
 
   
 
  On or prior to the Early Termination Date or date on which notice that an
Extraordinary Event has resulted in the cancellation or termination of the
Transaction in whole or in part is effective, as applicable, if Early
Termination Stock Settlement is elected and if so requested by Dealer upon
advice of counsel, Counterparty shall comply with the provisions set forth below
opposite the caption “Registration/Private Placement”. 
 
   
Registration/Private Placement:
  If the provisions under this heading “Registration/Private Placement” apply,
Counterparty shall (subject to its right to make the election described in the
immediately succeeding paragraph) (A) afford Dealer a reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty that is
customary in scope for underwritten offerings of equity securities; (B) enter
into a registration rights agreement with Dealer (a “Registered Settlement”) in
form and substance reasonably acceptable to Dealer which agreement
(“Registration Rights Agreement”) will contain among other things, reasonable
customary representations and warranties and indemnification, restrictions on
sales during “blackout dates” as provided for in the Registration Rights
Agreement and shall satisfy the conditions contained therein; and (C) promptly
file and use its

OTC Warrant Confirmation (2015)

9



--------------------------------------------------------------------------------



 



     
 
  commercially reasonable efforts to obtain the effectiveness a Registration
Statement pursuant to Rule 415 under the Securities Act. If and when such
Registration Statement shall have been declared effective by the Securities and
Exchange Commission, Counterparty shall have made available to Dealer such
Prospectuses as Dealer may reasonably request to comply with the applicable
prospectus delivery requirements for the resale by Dealer of such number of
Shares as Dealer shall specify (or, if greater, the number of Shares that
Counterparty shall specify). Such Registration Statement shall be effective and
Prospectus shall be current until the earliest of the date on which (i) all the
Delivered Shares or Shares delivered by Counterparty in connection with an Early
Termination Date, as the case may be, have been sold, (ii) Dealer has advised
Counterparty that it no longer requires that such Registration Statement be
effective, (iii) all remaining Shares could be sold by Dealer without
registration pursuant to Rule 144 promulgated under the Securities Act (the
“Termination Registration Period”) or (iv) Counterparty has provided a legal
opinion of nationally recognized counsel reasonably acceptable to Dealer in form
and substance reasonably acceptable to Dealer (with customary assumptions and
exceptions) that the Shares issuable upon exercise of these Warrants will be
freely tradable under the Securities Act upon delivery to MLI and not subject to
any legend restricting transferability. It is understood that the Registration
Statement and Prospectus will cover a number of Shares equal to the aggregate
number of Shares (if any) reasonably estimated by Dealer to be potentially
deliverable by Counterparty in connection with Net Physical Settlement or Early
Termination Stock Settlement hereunder, as the case may be, but in no event
exceeding the Maximum Deliverable Share Amount. On each day during the
Termination Registration Period Counterparty shall represent that each of its
filings under the Securities Act, the Exchange Act or other applicable
securities laws that are required to be filed have been filed and that, as of
the respective dates thereof and as of the date of this representation, they do
not contain any untrue statement of a material fact or omission of a material
fact required to be stated therein or necessary to make the statements made, in
the light of the circumstances under which they were made, not misleading.
 
   
 
  In lieu of a Registered Settlement, Counterparty may elect, by notice to
Dealer no later than the time the relevant delivery obligation is due , that
this paragraph shall apply:

     
 
  (a) Counterparty shall afford Dealer and any potential institutional purchaser
of any Shares identified by Dealer a reasonable opportunity to conduct a due
diligence investigation with respect to Counterparty that is customary in scope
for private placements of equity securities subject to execution of any
customary confidentiality agreements;
 
   
 
  (b) Counterparty shall enter into an agreement (a “Private Placement
Agreement”) with Dealer on commercially reasonable terms in connection with the
private placement of such Shares (including any additional Shares pursuant to
clause (c) below) by Counterparty to Dealer or an affiliate and the private
resale of such shares by Dealer or such affiliate, substantially similar to
private placement purchase agreements customary for private placements of equity
securities by a publicly reporting company (if Counterparty is a publicly
reporting company at such time) to institutional purchasers, in form and
substance commercially reasonably satisfactory to Dealer, which Private
Placement Agreement shall include provisions relating to the indemnification of,
and contribution in connection with the liability of, Dealer and its affiliates,
shall provide for the payment by Counterparty of all expenses in

OTC Warrant Confirmation (2015)

10



--------------------------------------------------------------------------------



 



     
 
  connection with such resale, including all reasonable and documented fees and
expenses of counsel for Dealer, shall contain representations, warranties and
agreements of Counterparty reasonably necessary or advisable to establish and
maintain the availability of an exemption from the registration requirements of
the Securities Act for such resales, and shall use commercially reasonable
efforts to provide for the delivery of accountants’ “comfort letters” to Dealer
or such affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the offering
memorandum prepared for the resale of such Shares;
 
   
 
  (c) Dealer shall sell the Delivered Shares or the Shares delivered by
Counterparty in connection with Early Termination Stock Settlement, as the case
may be, in a commercially reasonable manner until the amount received by Dealer
for the sale of the Shares (the “Proceeds Amount”) is equal to the Net Physical
Settlement Amount or the Transaction Early Termination Amount, as applicable.
Any remaining delivered Shares shall be returned to Counterparty. If the
Proceeds Amount is less than the Net Physical Settlement Amount or the
Transaction Early Termination Amount, as applicable, Counterparty shall promptly
deliver upon notice from Dealer additional Shares to Dealer until the dollar
amount from the sale of such Shares by Dealer equals the difference between the
Net Physical Settlement Amount or the Transaction Early Termination Amount, as
applicable, and the Proceeds Amount. In no event shall Counterparty be required
to deliver to Dealer a number of Shares greater than the Maximum Deliverable
Share Amount.

     
 
  Notwithstanding the foregoing: (I) if Counterparty has elected to deliver
Shares as described in paragraph (a) above and either (A) Counterparty does not
provide for the sale of the Shares under the Registration Statement as provided
in the Registration Rights Agreement, (B) the due diligence investigation
referred to in clause (A) of the second preceding paragraph does not yield a
result reasonably satisfactory to Dealer, (C) some Shares cannot be registered
under the Registration Statement due to Rule 415(a)(4) under the Securities Act
or (D) some Shares cannot be sold due to the application of a blackout period or
the failure of the Registration Statement to become effective on or prior to the
date on which the relevant delivery obligation is due, then the provisions of
the preceding paragraph shall apply to the extent Counterparty has not satisfied
its obligations hereunder. (II) If the preceding paragraph is applicable and
Counterparty fails to satisfy its obligations under such paragraph, then
Counterparty may deliver unregistered Shares of equivalent value to the Net
Physical Settlement Amount or the Transaction Early Termination Amount, as
applicable, (or, if applicable, the unsatisfied portion thereof). The value of
any unregistered Shares so delivered shall be discounted to reflect an
appropriate liquidity discount (determined by Dealer in a commercially
reasonable manner, taking into account Dealer’s policies and determinations with
respect to any transfer restrictions that Dealer deems it advisable, based on
the advice of counsel, to observe in connection with sales of such Shares).
(III) If some or all of the Delivered Shares or Shares delivered in connection
with an Early Termination Stock Settlement, as applicable, cannot be used to
close out stock loans in the shares of Counterparty entered into to establish or
maintain short positions by Dealer in connection with this Transaction without a
prospectus being required by applicable law to be delivered to such lender, then
the value of any such Shares shall reflect the cost (determined by Dealer in
good faith and in a commercially reasonable manner) to Dealer of trading Shares
in order to close out its hedge position if any, and the number of Shares
required to be

OTC Warrant Confirmation (2015)

11



--------------------------------------------------------------------------------



 



     
 
  delivered shall be adjusted accordingly. In no event shall Counterparty be
required to (i) top-up the delivery in cash or (ii) deliver to Dealer a number
of Shares greater than the Maximum Deliverable Share Amount.
 
   
Compliance With Securities Laws:
  Counterparty represents and agrees that it has complied, and will comply, in
connection with this Transaction and all related or contemporaneous sales and
purchases of Shares, with the applicable provisions of the Securities Act, the
Exchange Act and the rules and regulations promulgated thereunder, including,
without limitation, Rule 10b-5 and 13e and Regulation M under the Exchange Act.
 
   
 
  Each party acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act by virtue of
Section 4(2) thereof. Accordingly, each party represents and warrants to the
other party that (i) it has the financial ability to bear the economic risk of
its investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act and (iii) the disposition
of the Transaction is restricted under this Confirmation, the Securities Act and
state securities laws.
 
   
 
  Counterparty further represents and warrants that:
 
   
 
  (a) Counterparty is not entering into this Transaction to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares);
 
   
 
  (b) Counterparty represents and acknowledges that as of the date hereof and
without limiting the generality of Section 13.1 of the Equity Definitions,
Dealer is not making any representations or warranties with respect to the
treatment of the Transaction under FASB Statements 149, 150 or 157, EITF Issue
No. 00-19 (or any successor issue statements), under FASB’s Liabilities & Equity
Project or under any other accounting standards or guidance;
 
   
 
  (c) Counterparty is not, and after giving effect to the Transaction
contemplated hereby, will not be, an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended;
 
   
 
  (d) As of the Trade Date and each date on which a payment of cash is made by
Counterparty hereunder, (i) the assets of Counterparty at their fair valuation
exceed the liabilities of Counterparty, including contingent liabilities;
(ii) the capital of Counterparty is adequate to conduct its business; and
(iii) Counterparty has the ability to pay its debts and other obligations as
such obligations mature and does not intend to, or believe that it will, incur
debt or other obligations beyond its ability to pay as such obligations mature.
 
   
 
   
Account Details:
  Account for payments to Counterparty:
 
       Account Name: Mylan Laboratories Inc.
 
       Bank Name: Huntington National Bank
 
       ABA#: 44000024
 
       A/C #: 1411114335
 
       Swift code: HUNTUS33

OTC Warrant Confirmation (2015)

12



--------------------------------------------------------------------------------



 



     
 
  Account for payments to Dealer:
 
       Merrill Lynch International
 
       Chase Manhattan Bank, New York
 
       ABA# 021-000-021
 
       Acct# 066213118
 
   
 
  Account for delivery of Shares to Dealer:
 
   
 
       [To be advised.]
 
   
Agreement Regarding Shares:
  Counterparty agrees that, in respect of any Shares delivered to Dealer, such
Shares shall be, upon such delivery, duly and validly authorized, issued and
outstanding, fully paid and non-assessable and subject to no adverse claims of
any other party. The issuance of such Shares does not and will not require the
consent, approval, authorization, registration or qualification of any
government authority, except such as shall have been obtained on or before the
delivery date of any Shares or as may be required in connection with any
Registration Statement filed with respect to any Shares.
 
   
Bankruptcy Rights:
  In the event of Counterparty’s bankruptcy, Dealer’s rights in connection with
this Transaction shall not exceed those rights held by common shareholders. For
the avoidance of doubt, the parties acknowledge and agree that Dealer’s rights
with respect to any other claim arising from this Transaction prior to
Counterparty’s bankruptcy shall remain in full force and effect and shall not be
otherwise abridged or modified in connection herewith.
 
   
Set-Off:
  Each party waives any and all rights it may have to set-off, whether arising
under any agreement, applicable law or otherwise.
 
   
Transfer:
  Neither party may transfer its rights or delegate its obligations under this
Transaction without the prior written consent of the other party, except that
Dealer, after payment in full of the Premium, may assign its rights and delegate
its obligations hereunder, in whole or in part, to any other person (an
“Assignee”) with the prior consent of the Counterparty (such consent not to be
unreasonably withheld or delayed). In addition, Dealer may assign and delegate
its rights and obligations under this Transaction to any subsidiary of ML & Co.
(the “Assignee”) by notice specifying the effective date of such transfer
(“Transfer Effective Date”) and including an (i) executed acceptance and
assumption by the Assignee of such rights and obligations; provided that
(i) Counterparty will not, as a result of such transfer, be required to pay to
the Assignee an amount in respect of an Indemnifiable Tax under
Section 2(d)(i)(4) of the Agreement (except in respect of interest under
Section 2(e), 6(d)(ii), or 6(e)) greater than the amount in respect of which
Counterparty would have been required to pay to Dealer in the absence of such
transfer; and (ii) the Assignee will not, as a result of such transfer, be
required to withhold or deduct on account of a Tax under Section 2(d)(i) of the
Agreement (except in respect of interest under Section 2(e), 6(d)(ii), or 6(e))
an amount in excess of that which Dealer would have been required to withhold or
deduct in the absence of such transfer, unless the Assignee would be required to
make additional payments pursuant to Section 2(d)(i)(4) of the Agreement
corresponding to such excess.
 
   
 
  On the Transfer Effective Date, (a) Dealer shall be released from all
obligations

OTC Warrant Confirmation (2015)

13



--------------------------------------------------------------------------------



 



     
 
  and liabilities arising under this Transaction; and (b) the assigned and
delegated rights and obligations under this Transaction shall cease to be a
Transaction under the Agreement and shall be deemed to be a Transaction under an
ISDA form of Master Agreement (Multicurrency-Cross Border) and Schedule
substantially in the form of the Agreement but amended to reflect the name of
the Assignee and the address for notices and any amended representations under
Part 2 of the Agreement as may be specified in the notice of transfer.

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Dealer’s obligations in respect of this Transaction and
any such designee may assume such obligations. Dealer shall be discharged of its
obligations to Counterparty to the extent of any such performance.
 
   
Indemnity:
  Counterparty agrees to indemnify Dealer, its Affiliates and their respective
directors, officers, agents and controlling parties (each such person being an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities, joint and several, to which such Indemnified Party may become
subject because of a breach of any representation or covenant hereunder, in the
Agreement or any other agreement relating to the Agreement or Transaction and
will reimburse Indemnified Party for all reasonable expenses (including
reasonable legal fees and expenses) as they are incurred in connection with the
investigation of, preparation for, or defense of, any pending or threatened
claim or any action or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto. Seller will not be liable under the
foregoing Indemnity provision to the extent that any loss, claim, damage,
liability or expense is found in a final judgment by a court to have resulted
from Dealer’s gross negligence or willful misconduct.
 
   
Right to Extend:
  Dealer may postpone, in whole or in part, any Expiration Date or any other
date of valuation or delivery with respect to some or all of the relevant
Warrants (in which event the Calculation Agent shall make appropriate
adjustments to the Daily Number of Warrants with respect to one or more
Expiration Dates) if Dealer determines, in its commercially reasonable judgment,
that such extension is reasonably necessary or appropriate to preserve Dealer’s
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions or to enable Dealer to effect purchases of Shares in connection with
its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Dealer were Issuer or an affiliated purchaser of Issuer, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer.

Additional Agreements, Representations and Covenants of Counterparty, Etc.:

(a)   Counterparty hereby represents and warrants to Dealer, on each day from
the Trade Date to and including the earlier of (i) October 7, 2008 and (ii) the
date by which Dealer is able to initially complete a hedge of its position
created by this Transaction, that:

  (1)   it will not, and will not permit any person or entity subject to its
control to, bid for or purchase Shares during such period except pursuant to
transactions or arrangements which have been approved by Dealer or an affiliate
of Dealer; and     (2)   it has publicly disclosed all material information
necessary for it to be able to purchase or sell Shares in compliance with
applicable federal securities laws.

OTC Warrant Confirmation (2015)

14



--------------------------------------------------------------------------------



 



(b)   No collateral shall be required by either party for any reason in
connection with this Transaction.   (c)   Notwithstanding anything to the
contrary herein, Dealer shall not be entitled to receive, nor shall be deemed to
receive, any Shares deliverable hereunder to the extent (but only to the extent)
that after such receipt of any Shares Dealer’s Ownership Percentage (as defined
below) would exceed 8.5% (an “Excess Ownership Position”). The “Ownership
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the greater of (1) the number of Shares that Dealer and
any of its affiliates subject to aggregation with Dealer for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act and all persons
who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act but excluding any group formed for the affirmative purpose of
changing or influencing control of the Issuer) with Dealer (collectively,
“Dealer Group”) “beneficially own” (within the meaning of Section 13 of the
Exchange Act) without duplication on such day and (2) the number of shares that
Dealer and all persons comprising part of the same “acquiring person” as Dealer
“beneficially own”, as each such term is used in Counterparty’s Rights Agreement
between the Counterparty and American Stock Transfer & Trust Company dated as of
August 22, 1996, as amended as of November 8, 1999, August 13, 2004,
September 8, 2004, December 2, 2004 and December 19, 2005 (as so amended and as
may be subsequently amended, supplemented or replaced from time to time, the
“Rights Agreement”), on such day and (B) the denominator of which is the number
of Shares outstanding on such day.       If any delivery owed to Dealer
hereunder is not made, in whole or in part, as a result of this provision,
Counterparty’s obligation to make such delivery shall not be extinguished and
Counterparty shall make such delivery as promptly as practicable after Dealer
gives notice that such delivery would not result in the existence of an Excess
Ownership Position.

Amendments to Equity Definitions:
(i) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction, then following the announcement or
occurrence of any Potential Adjustment Event, the Calculation Agent will
determine whether such Potential Adjustment Event has a material effect on the
theoretical value of the relevant Shares or options on the Shares and, if so,
will (i) make appropriate adjustment(s), if any, to any one or more of:’ and,
the portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and replacing them
with “material”, and deleting the words “(provided that no adjustments will be
made to account solely for changes in volatility, expected dividends, stock loan
rate or liquidity relative to the relevant Shares)” and replacing such latter
phrase with the words “(and, for the avoidance of doubt, adjustments may be made
to account solely for changes in volatility, expected dividends, stock loan rate
or liquidity relative to the relevant Shares)”;
(ii) Sections 11.2(a) and 11.2(e)(vii) of the Equity Definitions are hereby
amended by deleting the words “diluting or concentrative” and replacing them
with “material” and adding the phrase “or options on the Shares” at the end of
the sentence.
Matters Relating to Agent:

1.   Agent will be responsible for the operational aspects of the Transactions
effected through it, such as record keeping, reporting, and confirming
Transactions to Counterparty and Dealer;   2.   Unless Counterparty is a “major
U.S. institutional investor,” as defined in Rule 15a-6 of the Exchange Act,
neither Counterparty nor Dealer will contact the other without the direct
involvement of Agent;   3.   Agent’s sole role under this Agreement and with
respect to any Transaction is as an agent of Counterparty and Dealer on a
disclosed basis and Agent shall have no responsibility or liability to
Counterparty or Dealer hereunder except for gross negligence or willful
misconduct in the performance of its duties as agent. Agent is authorized to act
as agent for Dealer, but only to the extent expressly required to satisfy the
requirements of

OTC Warrant Confirmation (2015)

15



--------------------------------------------------------------------------------



 



    Rule 15a-6 under the Exchange Act in respect of the Options described
hereunder. Agent shall have no authority to act as agent for Counterparty
generally or with respect to transactions or other matters governed by this
Agreement, except to the extent expressly required to satisfy the requirements
of Rule 15a-6 or in accordance with express instructions from Counterparty.

Regulation:
MLI is regulated by The Securities and Futures Authority Limited.
ISDA Master Agreement:
With respect to the Agreement, Dealer and Counterparty each agree as follows:
“Specified Entity” means in relation to Seller and in relation to Counterparty
for purposes of this Transaction: Not applicable.
The provisions of “Default under Specified Transaction” as set forth in
Section 5(a)(v) of the Agreement shall not apply to Dealer or Counterparty.
The “Cross Default” provisions of Section 5(a)(vi) of the Agreement will apply
to Counterparty; provided that the text of Section 5(a)(vi) following the words
“occurrence or existence of” in the second line thereof through the end of such
Section 5(a)(vi) shall be replaced in its entirety by the following:
one or more defaults under any of the agreements, indentures or instruments
under which Issuer or any “significant subsidiary” (as such term is defined in
Regulation S-X promulgated under the Securities Act of 1933) of Issuer then has
outstanding indebtedness in excess of $50 million, individually or in the
aggregate, and either (a) such default results from the failure to pay such
indebtedness at its stated final maturity and such default has not been cured or
the indebtedness repaid in full within ten days of the default or (b) such
default or defaults have resulted in the acceleration of the maturity of such
indebtedness and such acceleration has not been rescinded or such indebtedness
repaid in full within ten days of the acceleration;
The “Credit Event Upon Merger” provisions of Section 5(b)(v) of the Agreement
will not apply to Dealer or to Counterparty.
Payments on Early Termination. For the purpose of Section 6(e) of the Agreement:
(i) Loss shall apply; and (ii) the Second Method shall apply.
Additional Termination Events.
The occurrence of any of the following shall constitute an Additional
Termination Event with respect to which the Transaction shall be the sole
Affected Transaction and Counterparty shall be the sole Affected Party; provided
that with respect to any Additional Termination Event, Dealer may choose to
treat part of the Transaction as the sole Affected Transaction, and, upon the
termination of the Affected Transaction, a Transaction with terms identical to
those set forth herein except with a Number of Warrants equal to the unaffected
number of Warrants shall be treated for all purposes as the Transaction, which
shall remain in full force and effect:
     (i) within the period commencing on the Trade Date and ending on the second
anniversary of the Premium Payment Date, Buyer reasonably determines that it is
advisable to terminate a portion of the Transaction so that Buyer’s related
hedging activities will comply with applicable securities laws, rules or
regulations; or
     (ii) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of voting
stock representing 50% or more of the total voting power of all outstanding
voting stock of the Issuer, other than an acquisition by the Issuer, any of the
Issuer’s subsidiaries or any of the Issuer’s employee benefit plans; provided
that this clause (ii) shall not apply to a merger of the Issuer with or into a
wholly-owned
OTC Warrant Confirmation (2015)

16



--------------------------------------------------------------------------------



 



subsidiary of an issuer that has a class of common stock or American Depositary
Receipts in respect of common stock traded on the New York Stock Exchange,
NASDAQ Global Select Market, NASDAQ Global Market or the American Stock Exchange
if immediately following the transaction or series of transactions the holders
of the Issuer’s common stock immediately before such transaction are entitled to
exercise, directly or indirectly, 50% or more of the voting power of all shares
of capital stock entitled to vote generally in the election of directors of such
issuer; or
     (iii) the Issuer consolidates with, or merges with or into, another person
or the Issuer sells, assigns, conveys, transfers, leases or otherwise disposes
of all or substantially all of its assets to any person, other than any such
transaction where immediately after such transaction the person or persons that
“beneficially owned” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act) immediately prior to such transaction, directly or indirectly, voting stock
representing a majority of the total voting power of all outstanding voting
stock of Counterparty, “beneficially own or owns” (as so determined), directly
or indirectly, voting stock representing a majority of the total voting power of
the outstanding voting stock of the surviving or transferee person and such
surviving or transferee person has a class of common stock or American
Depositary Receipts in respect of common stock traded on the New York Stock
Exchange, NASDAQ Global Select Market, NASDAQ Global Market or the American
Stock Exchange; or
     (iv) the adoption of a plan of liquidation or dissolution of the Issuer; or
     (v) during any consecutive two-year period, the continuing directors cease
for any reason to constitute a majority of the board of directors of the Issuer;
for purposes of this clause (v), “continuing directors” means, as of any date of
determination, any member of the board of directors of the Issuer who was (a) a
member of such board of directors on the Effective Date or (b) nominated for
election or elected to such board of directors with the approval of a majority
of the continuing directors who were members of such board at the time of such
nomination or election; or
     (vi) the Shares (or other common stock into which the Shares have been
converted or for which the Shares have been exchanged in connection with any
merger, reclassification or recapitalization of Counterparty) are not listed for
trading on the New York Stock Exchange or the NASDAQ Global Market or the NASDAQ
Global Select Market (or their respective successors) or cease to be so traded
or quoted in contemplation of a delisting or withdrawal of approval.
   Notwithstanding the foregoing, a transaction described in clause (ii) or
(iii) above will not constitute an Additional Termination Event if at least 90%
of the consideration for the Shares (excluding cash payments for fractional
shares and cash payments made in respect of dissenters’ appraisal rights) in the
transaction or transactions consists of common stock and any associated rights
listed on a United States national securities exchange, or which will be so
traded or quoted when issued or exchanged in connection with such transaction,
and as a result of such transaction or transactions the Warrants hereunder
become convertible into consideration consisting of at least 90% of such common
stock.
The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Dealer or to Counterparty.
“Termination Currency” means USD.
Tax Representations.

(I)   Payer Representations. For the purpose of Section 3(e) of the Agreement,
each party represents to the other party that it is not required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, of any Relevant Jurisdiction to make any deduction or withholding for
or on account of any Tax from any payment (other than interest under
Section 2(e), 6(d)(ii), or 6(e) of the Agreement) to be made by it to the other
party under the Agreement. In making this representation, each party may rely on
(i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of the Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of the Agreement, and the accuracy and

OTC Warrant Confirmation (2015)

17



--------------------------------------------------------------------------------



 



    effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of the Agreement, and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of the Agreement;
provided that it will not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) of the Agreement by reason of material
prejudice to its legal or commercial position.   (II)   Payee Representations.
For the purpose of Section 3(f) of the Agreement, each party makes the following
representations to the other party:

(i) Dealer represents that it is a company organized under the laws of England
and Wales.
(ii) Dealer represents that it is a “non-withholding foreign partnership” for
United States Federal income tax purposes and each partner of Dealer is a
“non-U.S. branch of a foreign person” for purposes of section 1.1441-4(a)(3)(ii)
of the United States Treasury Regulations and a “foreign person” for purposes of
section 1.6041-4(a)(4) of the United States Treasury Regulations.
(iii) Dealer represents that no partner of Dealer is (i) a bank that has entered
into this Agreement in the ordinary course of its trade or business of making
loans, as described in section 881(c)(3)(A) of the Internal Revenue Code of
1986, as amended (the “Code”), (ii) a 10% shareholder of Counterparty within the
meaning of Code section 871(h)(3)(B), or (iii) a controlled foreign corporation
with respect to Counterparty within the meaning of Code section 881(c)(3)(C).
(iv) Counterparty represents that it is a corporation incorporated in
Pennsylvania.
Delivery Requirements. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:

(a)   Tax forms, documents or certificates to be delivered are:       Dealer
agrees to complete (accurately and in a manner reasonably satisfactory to
Counterparty), execute, and deliver to Counterparty, United States Internal
Revenue Service Form W-8IMY and all required attachments, or any successor of
such form(s): (i) before the first payment date under this agreement;
(ii) promptly upon reasonable demand by Counterparty; and (iii) promptly upon
learning that any such Form previously provided by Dealer has become obsolete or
incorrect.       Counterparty agrees to complete (accurately and in a manner
reasonably satisfactory to Dealer), execute, and deliver to Dealer, United
States Internal Revenue Service Form W-9, or any successor of such form(s):
(i) before the first payment date under this agreement; (ii) promptly upon
reasonable demand by Dealer; and (iii) promptly upon learning that any such
form(s) previously provided by Counterparty has become obsolete or incorrect.  
(b)   Other documents to be delivered:

                          Covered by Party Required to           Section 3(d)
Deliver Document   Document Required to be Delivered   When Required  
Representation
Counterparty and Dealer
  Evidence of the authority and true signatures of each official or
representative signing this Confirmation   Upon or before execution and delivery
of this Confirmation   Yes

OTC Warrant Confirmation (2015)

18



--------------------------------------------------------------------------------



 



                          Covered by Party Required to           Section 3(d)
Deliver Document   Document Required to be Delivered   When Required  
Representation
Counterparty
  Certified copy of the resolution of the Board of Directors or equivalent
document authorizing the execution and delivery of this Confirmation and such
other certificate or certificates as Dealer shall reasonably request   Upon or
before execution and delivery of this Confirmation   Yes
 
           
Counterparty
  An opinion of counsel, dated as of the Effective Date and reasonably
acceptable to Dealer in form and substance, with respect to the matters set
forth in Section 3(a) of the Agreement.   Upon or before September 15, 2008   No

Effectiveness. If, prior to the Effective Date, Dealer reasonably determines
that it is advisable to cancel the Transaction because of concerns that Dealer’s
related hedging activities could be viewed as not complying with applicable
securities laws, rules or regulations, such Transaction shall be cancelled and
shall not become effective, and neither party shall have any obligation in
respect of such Transaction.
Addresses for Notices: For the purpose of Section 12(a) of the Agreement:
Address for notices or communications to Dealer for all purposes:

     
Address:
  Merrill Lynch International
 
  Merrill Lynch Financial Centre
 
  2 King Edward Street
 
  London EC1A 1HQ
Attention:
  Manager, Fixed Income Settlements
Facsimile No.:
  44 207 995 2004
Telephone No.:
  44 207 995 3769

Address for notices or communications to Counterparty for all purposes:

     
Address:
  Mylan Inc.
 
  1500 Corporate Drive
 
  Canonsburg, PA 15317
Attention:
  Edward J. Borkowski, Chief Financial Officer
Facsimile No.:
  (724) 514 1871
Telephone No.:
  (724) 514 1870

Multibranch Party. For the purpose of Section 10(c) of the Agreement: Neither
Dealer nor Counterparty is a Multibranch Party.
Calculation Agent. “Calculation Agent” means Dealer. Upon the request of either
party, the Calculation Agent (or, in the case of a determination made by a party
(including a party acting as Hedging Party or Determining Party), such party)
shall, no later than the 5th Business Day following such request, provide the
parties with a statement showing, in reasonable detail, the computations
(including any relevant quotations) by which it has determined any amount
payable or deliverable under, or any adjustment to the terms of, this
Transaction; provided that in no event shall Calculation Agent be required to
disclose its proprietary models or other proprietary information. All judgments,
determinations and calculations hereunder by the Calculation Agent or by a party
hereto shall be performed in good faith and in a commercially reasonable manner.
Credit Support Provider.
With respect to Dealer: Not Applicable
OTC Warrant Confirmation (2015)

19



--------------------------------------------------------------------------------



 



With respect to Counterparty: Not Applicable.
Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.
Submission to Jurisdiction. Each party hereby irrevocably and unconditionally
submits for itself and its property in any legal action or proceeding by the
other party against it relating to the Transaction to which it is a party, or
for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the Supreme Court of the State of New York, sitting in
New York County, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof.
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
this Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.
Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to this Transaction.
Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:
Eligible Contract Participant; Line of Business. Each party agrees and
represents that it is an “eligible contract participant” as defined in Section 1
(a)(12) of the U.S. Commodity Exchange Act, as amended (“CEA”), this Agreement
and the Transaction thereunder are subject to individual negotiation by the
parties and have not been executed or traded on a “trading facility” as defined
in Section 1(a)(33) of the CEA, and it has entered into this Confirmation and
this Transaction in connection with its business or a line of business
(including financial intermediation), or the financing of its business.
Acknowledgements:

(a)   The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to this Transaction,
except as set forth in this Confirmation and the Agreement.   (b)   The parties
hereto intend for:

  (i)   Buyer to be a “financial institution” as defined in Section 101(22) of
Title 11 of the United States Code (the “Bankruptcy Code”) and this Transaction
to be a “securities contract” as defined in Section 741(7) of the Bankruptcy
Code and a “swap agreement” as defined in Section 101(53C) of the Bankruptcy
Code, qualifying for the protections of, among other sections,
Sections 362(b)(6), 362 (b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy
Code;     (ii)   a party’s right to liquidate this Transaction and to exercise
any other remedies upon the occurrence of any Event of Default under the
Agreement with respect to the other party to constitute a “contractual right” as
defined in the Bankruptcy Code;     (iii)   all payments for, under or in
connection with this Transaction, all payments for the Shares and the transfer
of such Shares to constitute “settlement payments” as defined in the Bankruptcy
Code.

Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefor “on the day that is three Local Business Days after the day”.
Section 6(d)(ii) is further modified by deleting the words “two Local Business
Days” in the fourth line thereof and substituting therefor “three Local Business
Days.”
OTC Warrant Confirmation (2015)

20



--------------------------------------------------------------------------------



 



Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.
Disclosure. Each party hereby acknowledges and agrees that Dealer has authorized
Counterparty to disclose this Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably determines
(after consultation with Dealer) that such disclosure is required by law or by
the rules of the New York Stock Exchange or any securities exchange.
Notwithstanding the foregoing, effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.
Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.
[Signatures follow on separate page]
OTC Warrant Confirmation (2015)

21



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

            Very truly yours,


MERRILL LYNCH INTERNATIONAL
      By:   /s/ Brian Carroll     Name:   Brian Carroll     Title:   Authorized
Signatory    

Confirmed as of the date first above written:
MYLAN INC.

         
By:
  /s/ Brian Carroll    
Name:
 
 
Brian Carroll    
Title:
  Authorized Signatory    

Acknowledged and agreed as to matters to the Agent:
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
Solely in its capacity as Agent hereunder

         
By:
  /s/ Fran Jacobson    
Name:
 
 
Fran Jacobson    
Title:
  VP    

OTC Warrant Confirmation (2015)

 